BEXEDTOT, District Judge.
The steamship Wandrahm having been wrecked in the St. Lawrence river, her owners made a contract with the Morse Iron Works, a corporation of the state of NTew York, by which the vessel was to be raised by the Morse Iron Works, brought to New York, and there repaired so as to restore her to her former condition, the whole for the sum of $60,000, to he paid by the owners to the Morse Iron Works. Thereafter, the Morse Iron Works employed the libelants to do certain work in raising the vessel then sunk in the St. Lawrence river, in pursuance of *936which employment the libelants dispatched eight men and some $10,000 of material to the St Lawrence river, to be used in raising the vessel. They now seek, by this proceeding, to enforce a lien upon the vessel for the contract price of the work done and materials used by them in the performance of their contract with the Morse Iron Works.
In view of all the circumstances, the situation of the vessel, and the fact that the libelants’ contract with the Morse Iron Works made no allusion to the credit of the vessel, I am of the opinion that the evidence does not justify holding that the libelants furnished the labor and material on the credit of the vessel, but, on the contrary, shows that the libelants relied on the credit of the Morse Iron Works alone. Upon this ground the libel is dismissed.